DETAILED ACTION
This communication is responsive to the application and amended claim set filed June 15, 2021.  Claims 1-6, 8, 9, and 11-20 are currently pending.
Claim 11 is REJECTED under 35 USC 112 and 101.
Claims 1-6, 8, 9, and 12-20 are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/CN2019/125897, filed December 17, 2019, which claims priority to CN 2018-11603198.7, CN 2018-11603184.5, and CN 2018-11603199.1, each filed December 26, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In each instance, appropriate correction is required.
Regarding claim 4, the word “the” in “the monomer” in line 3 should be changed to “a” (“a monomer”) to avoid a lack of antecedent basis rejection.  Also, the word “and” should be added to the end of step (1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11, the “use” format of the claim renders the claim indefinite because it does not recite a step of how the use is practiced.  (See MPEP 2173.05(q) (“Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) ….  For example, a claim which read: ‘[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon’ was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  (Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).)”.)
MPEP 2173.05(q) recommends an additional rejection in the alternative under 35 USC 101.  That rejection is set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101.
Claim 45 is rejected under 35 USC 101 because it does not recite a step of how the use is practiced.  (See MPEP 2173.05(q) (“In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: ‘The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction.’  In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim 35 U.S.C. 101: ‘The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid.’”).)
MPEP 2173.05(q) recommends an additional rejection in the alternative under 35 USC 112.  That rejection is set forth above.
Allowable Subject Matter
Claims 1-6, 8, 9, and 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting an acrylamide copolymer comprising structural units A, B, and C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763